Title: To Thomas Jefferson from David Gelston, 4 September 1824
From: Gelston, David
To: Jefferson, Thomas


                        Dr Sir,
                        
                            NY
                            Sep 4. 1824
                    In a tour last summer  I found a remarkable species of wheat a Gent gave me four hands with the following account. that a Gent in Vermont had imported a package of goods from China.  opening it—he found from the straw he threw out, a single blade which he cultivated & which produced the wheatOn the 15 Sep:  last I planted the 4 grains about 6 inches from each other. they  produced 62 stalks & 62 clusters the  growth about 4 feet high, I counted 6 clusters (memo enclosed) which I supposed a fair  average of the whole  I herewith enclose, a cluster & a few seeds—the grains   I recd were large & fine—the whole of mine, were blasted (we suppose) by a large barberry bush which stood very near the wheat  I have planted a number of grains this season to ascertain the fact whether  they would grow . I find them shoot up & appear Strong & vigorous  many Gent have called to view  the wheat no one can give any account of it of the quality of the wheat, the best mode, of cultivating it, the soil best  adapted , & the  best time for sowing I know nothing